Citation Nr: 1440756	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mitral valve prolapse.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for testicular hydrocele.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder (previously claimed as gastritis).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer.

9.  Entitlement to service connection for low back disability.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for left knee disability.

12.  Entitlement to service connection for mitral valve prolapse.

13.  Entitlement to service connection for colon cancer.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for testicular hydrocele.

17.  Entitlement to service connection for colon cancer.

18.  Entitlement to service connection for a gastrointestinal disorder (previously claimed as gastritis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 1982, June 1984 to March 1990, December 1990 to June 1991, and from June 1991 to August 2004, including service in Southwest Asia in support of Operation Desert Shield/Desert Storm.

These matters are on appeal from February 2009, April 2010, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, the Veteran and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  The record was also held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in January 2013, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for low back, right hip, and left knee disabilities; colon cancer; gastritis; and testicular hydrocele are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in October 2008, service connection for mitral valve prolapse, high blood pressure, testicular hydrocele, lower back injury, gastritis, colon cancer, and hearing loss on the bases that the Veteran either did not have current diagnoses of these disabilities or that there was no evidence that these conditions were related to his service.

2.  With regard to the claims for service connection for high blood pressure, lower back injury, testicular hydrocele, gastritis, and colon cancer, evidence received since the October 2008 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.

3.  With regard to the claim for service connection for hearing loss and a mitral valve prolapse, evidence received since the October 2008 rating decision, does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.

4.  In an unappealed decision dated in February 2009 rating decision, the RO denied service connection for left knee disability on the bases that the Veteran did not have a currently diagnosed left knee disability.

5.  Evidence received since the February 2009 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and therefore raises a reasonable possibility of substantiating the claim.

6.  The Veteran's sleep apnea is as likely as not related to his active service.

7.  The Veteran's hypertension is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The October 2008 denial of service connection for mitral valve prolapse, high blood pressure, testicular hydrocele, lower back injury, gastritis, colon cancer, and hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  With regard to the claims for service connection for mitral valve prolapse, high blood pressure, colon cancer, testicular hydrocele, and lower back injury, new and material evidence has been received since the RO's October 2008 rating decision; thus, the claims for service connection for mitral valve prolapse, high blood pressure, colon cancer, testicular hydrocele, lower back injury, and colon cancer are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  With regard to the claim for service connection for hearing loss a mitral valve prolapse, evidence received since the October 2008 decision is not new and material; thus, the claim of entitlement to service connection for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The February 2009 denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

5.  New and material evidence has been received since the RO's February 2009 rating decision; thus, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the Veteran's claim to reopen the claims of entitlement to service connection for high blood pressure, a low back disability, testicular hydrocele, gastritis, and colon cancer, in the decision below, the Board reopens these claims.  The Board also grants the claims for service connection for sleep apnea and hypertension on the merits, which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Regarding the claim to reopen the claim for service connection for hearing loss and mitral valve prolapse, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2010 of what the evidence must show to establish entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  It also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board acknowledges that the Veteran was not provided with VA examinations to address the nature and etiology of his claimed hearing loss and mitral valve prolapse.  However, as these claims are not reopened, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in November 2012 in which presented oral argument in support of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearings.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The Veteran's Law Judge elicited testimony regarding the history and etiology of his mitral valve prolapse and hearing loss, to include whether he had any evidence that such disabilities could be related to his active service.  In addition, the VLJ held the record open for an additional 60-days in order to provide him time to obtain such opinion.  The Veteran has not secured such an opinion.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. New and Material Evidence Claims

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

A.  October 2008 Rating Decision 

In the October 2008 rating decision, the RO denied service connection for hearing loss, gastritis, mitral valve prolapse, high blood pressure, testicular hydrocele, lower back injury, and colon cancer.  The RO essentially determined there was no evidence of a current diagnosis of a chronic low back disability, hearing loss, or a right hydrocele.  The remaining claims were denied under the finding that there was no evidence linking those disabilities to the Veteran's active service.  The evidence of record at that time included the Veteran's service treatment records as well as post-service treatment records that documented the treatment and/or diagnosis of hypertension, colon cancer, gastrointestinal complaints, and a mitral valve prolapse.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  

With regard to the low back claim, the Board notes that the RO subsequently reopened the claim in an October 2010 decision and denied the claim on the merits.  Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Regarding the claim for service connection for a low back disability, a September 2010 report of VA joints examination includes diagnoses of musculoligamentous lumbar strain with radiculopathy and lumbar spondylosis.  There is also evidence that relates this diagnosis to the Veteran's active service.

Regarding the claim for service connection for hypertension, a January 2013 letter from the Veteran's private physician indicates a diagnosis of hypertension which the physician related to the Veteran's service.

Regarding the claim for service connection for testicular hydrocele, in the January 2013 letter, the Veteran's private physician identified an in-service finding of small right-sided hydrocele in October 1985 and a hydrocele detected on ultrasound in July 2006.  The physician indicated that the record contained no evidence establishing that the hydrocele had been corrected.  The new evidence also includes the Veteran's testimony wherein he stated that he currently had a testicular hydrocele.  The Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.

Regarding the claims for service connection for gastritis and colon cancer, since the October 2008 rating decision, the Veteran testified as to his continuity of gastrointestinal symptomatology since service.  He argued that the origin of these symptoms was never clearly identified, which would support a finding that his gastrointestinal problems were due to an undiagnosed illness.  However, he also testified as to the possible etiological relationship between his gastrointestinal problems may be related to his colon cancer, i.e., that his gastrointestinal symptoms were a precursor to his colon cancer.

In sum, the above-mentioned medical records and hearing testimony are new and material in that it raises a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for high blood pressure, a low back disability, testicular hydrocele, gastritis, and colon cancer are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, with respect to the claim for hearing loss, new evidence has not been submitted.  There remains no evidence establishing that the Veteran has hearing loss much less hearing loss for VA purposes.  Indeed, to the extent that the Veteran testified that he suffers from hearing loss, the Board finds these statements and testimony are not new because they are the same as the statements he made in support of his claim when it was denied in October 2008.  Cf Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Recognition is given to the fact that in June 2012 the Veteran testified that he currently had hearing loss based on a perceived shift in his level of hearing.  However, the record was held open 60 days from the date of the hearing to allow the Veteran to submit evidence in support of his claims, including a currently diagnosed hearing loss disability for VA purposes (see 38 C.F.R. § 3.385).  No such evidence was submitted.

The Veteran also failed to submit new and material evidence with respect to his claim for service connection for mitral valve prolapse.  As noted above, the basis of the earlier denial was the finding that there was no evidence relating his post-service diagnosis of mitral valve prolapse to his active service.  His service treatment records were notably absent any findings of complaints, treatment, or diagnosis of a heart disorder.  The evidence submitted in conjunction with his petition to reopen does not show a mitral valve prolapse in service or relate that condition to his active service.  The Veteran's assertion that a mitral valve prolapse was identified in service is a mere reiteration of his earlier contentions.

As the evidence is not new and material, the claims for service connection for hearing loss and mitral valve prolapse are not reopened.

B.  February 2009 Rating Decision

In a February 2009 rating decision, the RO denied service connection for left knee disability on the bases that the Veteran did not have a current diagnosed left knee disability.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the February 2009 rating decision, newly-received evidence includes a January 2013 letter from the Veteran's private physician which indicates degenerative disease of the left knee which the physician related to his low back disability.  This medical record is new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is Remanding this claim for further development.

III. Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the Veteran's hypertension claim.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A. Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is related to his active service.

The STRs are negative for any findings or diagnosis of sleep apnea.  However, post-service private treatment record include a diagnosis of sleep apnea.
In March 2009, June 2010, and March 2011 statements, the Veteran's former service members with whom he shared living quarters related that he snored and stopped breathing during service.  In March 2009, the Veteran's former spouse also stated that there were occasions during which he stopped breathing when they resided together during his service in the Arizona Army National Guard from 1996 to 2005.  

In an April 2011 opinion, a physician's assistant that treated the Veteran during his service in the National Guard opined that he suffered from undiagnosed OSA.

In a January 2013 letter, the Veteran's private physician, Dr. S.B., acknowledged that the Veteran did not seek treatment for sleep apnea during service, but opined that the above-referenced letters from his former service members are indicative of sleep apnea that occurred during his service.

Thus, in light of the favorable medical and lay evidence of record, the Board finds that service connection for the Veteran's sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002).  There is sufficient evidence of current disability, in-service injury, and a medical nexus opinion.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

B. Hypertension 

The Veteran contends that he has hypertension that is related to his active service.
Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

The STRs include a June 2004 report of discharge examination which indicates an elevated blood pressure reading of 146/84, but do not include a diagnosis of hypertension.

Post-service, private treatment records include a December 2005 report which indicates a blood pressure reading of 145/101 and a diagnosis of hypertension.  
Blood pressure measurements were in the range of 140-150/80-90.  In March 2010, the Veteran's treating physician, Dr. S.B., also diagnosed hypertension.  In January 2013, she opined that it is as likely as not that the Veteran's hypertension is related to his service.  Reference was also made to a single elevated blood pressure reading in service as well as the Veteran's in-service use of an anti-hypertensive medication.

Recognition is given to the fact that the Veteran's post-service diagnosis of hypertension in December 2005 was made one year and four months after his August 2004 discharge from active service.  However, given the private physician's favorable opinion and a diagnosis made a little over one year after his discharge from his last period of active duty, it is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Hence, service connection is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To this extent only, the appeal is granted.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for mitral valve prolapse, the appeal is denied.

New and material evidence having been received, the claim for service connection for a left knee disability, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for testicular hydrocele, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for gastritis, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for colon cancer, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for hypertension, is reopened.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for hearing loss, the appeal is denied.

Service connection for sleep apnea, is granted.

Service connection for hypertension, is granted.


REMAND

The Veteran contends that he suffers from low back, right hip, and left knee disabilities that are related to his service.  He also contends that he has a gastrointestinal disability, colon cancer, and testicular hydrocele that are related to his service.

As regards the claim for service connection for a low back disability, the STRs include a January 1985 report which reflects a complaint of back pain subsequent to a fall.  The assessment was low back pain secondary to trauma.  A January 1985 emergency care and treatment record indicates that he was twisting a turn buckle which slipped and caused pain in the lower right back.  The assessment was muscle spasm.  A December 1988 report indicates a complaint of severe back and right hip pain diagnosed as a back strain.  A December 1995 emergency care and treatment report indicates a diagnosis of lumbar strain status post motor vehicle accident.

Post-service, private treatment records include chiropractic records dated in May 2010 which include X-ray findings of spondylophyte formation at L2-5 along with irregular vertebral endplates at L3 and L5, T12, L1 and L2 which were rotated to the right, and there was foraminal encroachment at L5-S1.  In August 2010, the Veteran's chiropractor stated that in reviewing his records from the past 25 years, there were several episodes of complaints listed for his left knee, lumbar spine, and right hip.  The chiropractor opined that the degenerative changes noted on lumbar X-rays were more likely than not to have resulted from injuries that occurred during his service.  The rationale was degenerative changes in the lumbar spine can lead to decreased mobility in the hips and knees, causing strain or discomfort in the related ligaments and tendons supporting these joints.

April and May 2011 reports from Dr. S.J.V. indicate that the Veteran recovered from an in-service low back injury that was aggravated in April 2011 when he lifted bags of top soil.  He felt pain in his low back down to his right leg. The Veteran stated that he had a similar pain the past which first started during service in 1986.  The assessment was herniated disc L4 to L5 and L5 to S1.

On VA joints examination in September 2010, the Veteran presented with a history of low back complaints since 1984 while turning a turn buckle on a railhead; a MVA in 1986; twisting his lumbar spine in 1987; and a second MVA in 1995 for which he was treated for back pain.  He complained of lower lumbar pain with radiation into the lateral hip and lateral foot.  The examiner diagnosed musculoligamentous lumbar strain with radiculopathy and lumbar spondylosis.  She discounted the chiropractor's reading of May 2010 X-rays, as opposed to a reading by a radiologist, and stated that X-rays obtained on VA examination showed mild lower lumbar spondylosis deformans.   The examiner opined that lumbar spondylosis is usually asymptomatic with no diagnostic or prognostic significance.  On this basis, she opined that the lower back condition is less as likely as not caused by or a result of injury during active duty.  Because the VA examiner seemingly discounted the Veteran's continued complaints of low back pain (in finding that lumbar spondylosis is usually asymptomatic in spite of the Veteran's current complaints of pain) and did not provide any opinion as to the musculoligamentous lumbar strain with radiculopathy diagnosis, the September 2010 opinion is inadequate for adjudication purposes.  On Remand, the Veteran should be provided another VA examination and a second opinion should be obtained concerning whether the Veteran has any lumbar spine disabilities that are related to his active service.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159. 

As regards the claims for service connection for right hip and left knee disabilities, the Veteran contends that his left knee disability is related to a low back disability.  In addition, the Veteran contends, and the evidence suggests some relationship between his right hip and left knee complaints and his low back disability.  As the low back claim being remanded could affect the right hip and left knee claims, the claims are inextricably intertwined and a Board decision on the right hip and left knee claims at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As regards the claim for service connection for testicular hydrocele, in the January 2013 letter, the Veteran's private physician identified an in-service finding of small right sided hydrocele in October 1985 and a hydrocele detected on ultrasound in July 2006.  The physician indicated that there was no evidence that the Veteran had ever undergone surgical correction of the same.  There is no evidence of a current diagnosis of a testicular hydrocele of record.  However, in November 2012, the Veteran testified that he currently had a testicular hydrocele, which he has been competent to observe.  

Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's genitourinary disability.  See 38 C.F.R. § 3.159.

As regards the claims for service connection for colon cancer and gastritis, the STRs include treatment of gastrointestinal symptoms and complaints, including a January 1988 clinical note which reflects complaints of severe diarrhea and vomiting.  Post-service, treatment records include diagnoses of diverticulitis, gastritis, and colon cancer.  In November 2012, the Veteran testified that he had continued gastrointestinal symptoms since service and suggested that there may be an etiological relationship between his gastrointestinal problems and colon cancer.  His representative also raised the issue of entitlement to service connection for gastrointestinal disability on the basis of the Veteran's service in the Persian Gulf.  
Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's gastrointestinal disability and colon cancer.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's treatment records from the Phoenix VA Medical Center since March 2010.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate VA examination, by an examiner other than the September 2010 examiner, to address the nature and etiology of the Veteran's low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current low back disabilities.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, September 2010 VA examination and opinion, January 2013 private opinion, and November 2012 hearing transcript.  The examiner should obtain a thorough history of in-service and post-service low back injuries, including an April 2011 injury from lifting top soil.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule appropriate VA examinations to address the nature and etiology of any colon cancer and gastrointestinal disabilities, to specifically include gastritis.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose any current colon cancer and gastrointestinal disabilities, to include gastritis.  The examiner should specifically identify the symptoms that can be attributed to a known diagnosed disability. 

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service, to include exposure to environmental hazards during Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, January 2013 private opinion, and November 2012 hearing transcript.  The examiner should specifically address the Veteran's contention that his colon cancer may be etiologically related to his gastritis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule an appropriate VA examination to address the nature and etiology of any genitourinary disability, including testicular hydrocele.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose any current genitourinary disability, to include testicular hydrocele.  The examiner should specifically identify the symptoms that can be attributed to a known diagnosed disability. 

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, January 2013 private opinion, and November 2012 hearing transcript.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in April 2012.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


